Citation Nr: 0636514	
Decision Date: 11/24/06    Archive Date: 12/06/06

DOCKET NO.  06-17 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for liver transplant, 
claimed as secondary to hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969, including service in Vietnam from June 1968 to 
June 1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 decision by the Baltimore, Maryland 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which, in pertinent part, denied service connection for 
hepatitis C, and denied service connection for a liver 
transplant, secondary to hepatitis C.

A hearing was held before the undersigned Acting Veterans Law 
Judge in October 2006.  A transcript of this hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he incurred hepatitis C while 
serving in Vietnam, and that hepatitis C may be related to 
inservice exposure to Agent Orange.  He reports a number of 
risk factors for hepatitis C during his service in Vietnam, 
including high-risk sexual activity and intranasal cocaine 
use.  The veteran testified that he drank excessively 
following separation from military service.  The veteran also 
asserts a claim for service connection for a liver 
transplant, on the basis that such was necessitated by damage 
due to service-related hepatitis C.  

Initially, the Board points out that service medical records 
are devoid of any complaints or findings indicative of 
hepatitis C.  Service medical records neither confirm nor 
deny hepatitis risk factors such as alcohol abuse, high-risk 
sexual activity or cocaine use.  A March 2003 surgical report 
of the veteran's liver transplant reflects a diagnosis of 
post necrotic cirrhosis secondary to hepatitis C.  An April 
2003 private treatment record from the U. A. B. Liver Center 
reflects a past medical history of alcohol abuse.  This 
record further reflects a diagnosis of cirrhosis of the 
liver, secondary to hepatitis C and alcohol abuse.  

There are no medical records on file documenting any 
treatment from the date of separation in 1969 until the 2003.  
An attempt should be made to secure records of pertinent 
treatment during this period.  

Along these lines, the Board notes that during his October 
2006 hearing, the veteran testified that he noticed symptoms 
of jaundice and itching beginning in 2000, but that he did 
not seek treatment for these problems until 2001, at which 
time he was diagnosed with hepatitis C.  The file contains no 
record of the initial hepatitis C diagnosis.  On a May 2003 
release form, the veteran indicated that he had medical 
treatment through Kaiser Permanente since 1988.  The RO 
should obtain a new release from the veteran and, thereafter, 
contact Kaiser (or any treating facility named) to obtain any 
outstanding records of pertinent treatment, including, 
specifically, those related to his diagnosis of hepatitis C 
in 2001.  

After any records obtained have been added to the file, the 
veteran should be scheduled for a VA examination to ascertain 
the likely etiology of his hepatitis C, and the likely reason 
for his need for a liver transplant.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be contacted and 
requested to identify any VA or non-VA 
medical facilities that provided treatment 
for conditions or risk factors related to 
his hepatitis C and liver dysfunction.  
With the veteran's assistance, the RO 
should obtain any outstanding records of 
pertinent treatment, dating from 1988 to 
the present, from Kaiser Permanente or the 
appropriate medical facility identified.  
Specifically noted in this regard are 
records showing the initial diagnosis of 
hepatitis C, which reportedly occurred in 
2001.  

After the veteran has signed the 
appropriate releases, all pertinent 
records available should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, so 
that the veteran can have every 
opportunity to assist in obtaining and 
submitting important records for VA 
review.

2.  After any additional evidence is added 
to the claims file, the RO should arrange 
for the veteran to be examined by an 
appropriate physician to ascertain the 
etiology of his hepatitis C, and the 
reason why he needed a liver transplant.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review.  A notation to the 
effect that this record review took place 
should be included in the examiner's 
report.  

Following examination of the veteran and 
review of his claims file, the examiner 
should provide an opinion as to whether it 
is at least as likely as not that the 
veteran's hepatitis C is related to some 
aspect of his period of service (including 
possible agent orange exposure or the 
reported high-risk sexual activity and 
cocaine use) between 1967 and 1969, as 
opposed to some other aspect of his post-
service life over the period from 1969 to 
2001 (such as alcohol abuse).  The 
examiner should also provide a medical 
opinion as to whether it is at least as 
likely as not that the veteran required a 
liver transplant due to some aspect of his 
period of service, including a service-
related disorder.  The examiner must 
explain the rationale for all opinions 
given.

3.  After any additional development of 
the evidence that the RO may deem 
necessary, the RO should review the record 
and readjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
appellant and his representative should be 
issued an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

